Citation Nr: 0115650	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  92-11 998	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

REPRESENTATION

Appellant represented by:	Disabled American Veterans


THE ISSUE


Entitlement to a rating in excess of 70 percent for post 
traumatic stress disorder (PTSD).


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Boston, Massachusetts, which in part evaluated the veteran's 
PTSD as 50 percent disabling.  The Board remanded this matter 
in September 1993, for further development and to address an 
inextricably intertwined claim of entitlement to individual 
unemployability.  

While the matter was pending, the RO increased the evaluation 
of the veteran's PTSD to 70 percent in a January 1995 
decision, effective November 29, 1993, and denied entitlement 
to service connection for major depression and to a total 
disability evaluation for unemployability (TDIU).  The 
veteran perfected an appeal of the effective date of the 70 
percent evaluation for PTSD.  A hearing officer's 
determination of May 1997 awarded an earlier effective date 
of January 1991 for the 70 percent evaluation, thus granting 
that benefit.   

In October 1997, the Board remanded this matter a second time 
for further development and to address an issue of 
entitlement to service connection for major depression, which 
was determined to be inextricably intertwined with the PTSD 
claim.  

In a supplemental statement of the case furnished by the RO 
in May 1999, service connection was granted for major 
depression as secondary to PTSD.  Additionally, a Decision 
Review Officer (DRO) determination of February 2001, awarded 
entitlement to TDIU benefits, thus satisfying the veteran's 
appeal of an October 2000 rating decision that had denied 
that benefit.  Accordingly, the only remaining issue is 
entitlement to a rating in excess of 70 percent for PTSD.  


FINDING OF FACT

On March 7, 2001, prior to the promulgation of a decision in 
the appeal, VA received written notification from the veteran 
requesting withdrawal of this appeal.





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  

On March 7, 2001, the RO received a statement signed by the 
veteran, which stated as follows: "Dear Sirs:  I wish to 
thank you for your favorable determination to increase my 
service connected multiple disabilities from 70 percent to 
100 percent due to individual unemployability, effective 8-3-
99.  Based on this favorable action, I wish at this time to 
withdraw all issues on appeal."

The appellant has withdrawn his appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.



ORDER

The appeal is dismissed.



		
JANE E. SHARP
Member, Board of Veterans' Appeals


 



